DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 11/29/2022 is acknowledged.

Applicant's election with traverse of Species I in the reply filed on 11/29/2022 is acknowledged.  The traversal is on the ground(s) that the restriction fails to properly identify species and that the restriction fails to support a species restriction.  While, the examiner still maintains that these two species are not obvious variants of each other and that the examiner could have undue burden in searching for claims of this breadth that could be interpreted as reading on any number of devices (i.e. light emitting devices, electrical interconnects, gate electrode structures, thin-film transistors, memory devices, etc.), the examiner is partially withdrawing the previously presented species requirement to speed up prosecution.
However, the examiner clarifies and applies a species requirement between Species I, Fig. 1-6, Claim 9 and Species II, Fig. 21-25, Claim 10. In particular, claim 9 and claim 10 set forth two distinct species wherein the first through third layers of the multi-layer structure comprise either dielectric materials or conductive materials, respectively. The applicant’s specification in ¶’s 0011-0026 (describing Fig.’s 1-6) set forth that the first through third layers may comprise dielectric materials while ¶’s 0062-0075 (describing Fig.’s 21-25) set forth that first through third layers specifically comprise metal-containing materials and makes no mention that said layers may comprise dielectric materials. The examiner further submits that if the embodiment of Fig.’s 21-25 (Species II) set forth first to third layers comprising dielectric materials that the device would not function. These species are not obvious variants of each other and are mutually exclusive based on the current record. Furthermore, there is a search and/or examination burden for these patentably distinct species as set forth above because: 
the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification (In particular, since there are no specifics about what types of devices are being formed, the examiner would have undue burden searching for multilayer structures having all insulation material and multilayer structures having all conductive materials in conjunction with the other elements as set forth such as the sidewall angles described in these embodiments and the additional layers formed thereon.
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries) (In particular, due to the multilayer structure either requiring dielectric materials or conductive materials, the search would be burdensome and require applying multiple different inquiries and strategies to find both species).
The examiner appreciates the applicant electing a species in the reply filed on 11/29/2022, however based on the distinct clarification of the species requirement above, the examiner asks the applicant to withdraw claim 9 from consideration. The claims as presented will be examined as independent claim 1 from which claims 9 and 10 depend is generic and the rest of the claims are also deemed generic as they do not mention the types of the materials that make up the multiple layer structure. Claim 9 will be rejected via 112 rejection below as well. Lastly, if the applicant disagrees with the application of this species requirement, they may reply or schedule an interview and specifically point out supposed errors in the requirement. 

Response to Amendment
Applicant's amendment to the claims filed on 11/29/2022 has been acknowledged and entered. Claims 16-20 have been cancelled and new claims 21-25 have been added. Non-final office action on the merits is as follows: 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 9 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding Claim 9, the limitation “wherein each of the first layer, the second layer, and the third layer consists of one or more dielectric materials” is unclear. In particular, the applicant mentions in the specification describing Fig.’s 1-6 that the layers of the multilayer structure may comprise dielectric materials, however the applicant does not appear to be claiming the embodiment of Fig’s 1-6. Specifically, it appears the applicant is claiming the embodiment of Fig.’s 21-25 where additional layers (fourth and fifth layers) are being formed on the multilayer structure and in that embodiment the applicant does not set forth that the multilayer structure may comprise dielectric materials and only mentions that the multilayer structure comprises conductive materials. In addition, it is unclear how the device of Fig.’s 21-25, the embodiment clearly being claimed would function if the multilayer structure comprised dielectric materials. Appropriate correction or withdrawal of this claim based on the clarified species requirement above is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 10, 21-22 and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yen et al. (U.S. Patent Pub. No. 2018/0233466, from hereinafter “Yen”) in view of Lee et al. (U.S. Patent Pub. No. 2007/0289769, from hereinafter “Lee”).
Regarding Claim 1, Yen in Fig. 1 teaches a device, comprising: a substrate (¶ 0011); a layer structure (130) disposed on the substrate, a fourth layer (144), wherein a first portion (144b) of the fourth layer extends over the third layer of the layer structure and a second portion (144a) of the fourth layer extends over the substrate away from the layer structure, the first portion of the fourth layer is discontinuous with the second portion of the fourth layer, and a portion of the layer structure is between the first portion of the fourth layer and the second portion of the fourth layer; and a fifth layer (146/148), wherein a first portion of the fifth layer contacts the first portion of the fourth layer, a second portion of the fifth layer contacts the second portion of the fourth layer, and the first portion of the fifth layer is continuous with the second portion of the fifth layer (¶’s 0011-0025).
Yen fails to specifically teach wherein the layer structure is specifically a multi-layer structure comprising a first layer, a second layer over the first layer, and a third layer over the second layer and therefore fails to specifically teach that a portion of the second layer of the multi-layer structure is between the first portion of the fourth layer and the second portion of the fourth layer.
Lee in Fig. 5 teaches a similar device comprising a multilayer structure (100) disposed on a substrate, the multi-layer structure comprising a first layer (130), a second layer (110) over the first layer, and a third layer (120) over the second layer (¶’s 0064-0068). 
In view of the teachings of Lee, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Yen to include that the layer structure is specifically a multi-layer structure comprising a first layer, a second layer over the first layer, and a third layer over the second layer because multilayer conductive structures are well-known in the art and including multiple layers rather than just one can be beneficial as they can comprise different materials to improve device performance. For instance, Lee teaches including a first layer adjacent the substrate in order to help dissipate thermal stress between the main portion of conductive structure and the substrate and third layer may be included to help reduce the formation of hillocks and spiking.
Regarding Claim 2, Yen teaches an electrical connector (112) disposed on the substrate; a dielectric layer over the substrate, the dielectric layer (112/120) extending along sidewalls and an upper surface of the electrical connector; and a conductive layer (132) overlying the dielectric layer and contacting the first layer (Fig. 1). 
Regarding Claim 3, Yen teaches wherein the conductive layer contacts the electrical connector (Fig. 1).
Regarding Claim 10, Yen teaches wherein the layer structure consists of a metal-containing material (¶ 0013) and Lee teaches wherein each of the first layer, the second layer, and the third layer consists of one or more metal-containing materials (¶’s 0064-0068).
Regarding Claim 21, Yen in Fig. 1 teaches a device, comprising: a semiconductor substrate (¶ 0011); a layer structure (130) disposed on the semiconductor substrate; a first layer (144) over the layer structure and the semiconductor substrate, wherein a first portion (144b) of the first layer extends over the layer structure and a second portion (144a) of the first layer extends over the semiconductor substrate away from the layer structure, the first portion of the first layer is discontinuous with the second portion of the first layer; and a second layer (146/148) over the first layer, wherein a first portion of the second layer contacts the first portion of the first layer, a second portion of the second layer contacts the second portion of the first layer, and the second layer extends continuously from the first portion of the second layer to the second portion of the second layer (¶’s 0011-0025). 
Yen fails to teach that that layer structure is specifically a multi-layer structure. 
Lee in Fig. 5 teaches a similar device comprising a multilayer structure (100) disposed on a semiconductor substrate (¶’s 0064-0068). 
In view of the teachings of Lee, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Yen to include that the layer structure is specifically a multi-layer structure because multilayer conductive structures are well-known in the art and including multiple layers rather than just one can be beneficial as they can comprise different materials to improve device performance. For instance, Lee teaches including a first layer adjacent the substrate in order to help dissipate thermal stress between the main portion of conductive structure and the substrate and third layer may be included to help reduce the formation of hillocks and spiking.
Regarding Claim 22, Yen teaches wherein a portion of the layer structure is between the first portion of the first layer and the second portion of the first layer (Fig. 1), Lee teaches wherein the multi-layer structure comprises a third layer (110) between a fourth layer (130) and a fifth layer (120), wherein the , the third layer, the fourth layer, and the fifth layer are vertically stacked over the semiconductor substrate (¶ 0065-0068), and therefore Yen as modified by Lee above teaches wherein a portion of the third layer of the multi-layer structure is between the first portion of the first layer and the second portion of the first layer.
Regarding Claim 24, as in the combination above, Yen teaches an additional layer structure (130),  wherein the second portion (144a) of the first layer is disposed between the layer structure and the additional layer structure, wherein a third portion (144b) of the first layer extends over the additional layer structure, and wherein the third portion of the first layer is discontinuous with the first portion of the first layer (Fig. 1). 
Regarding Claim 25, Yen teaches wherein the third portion of the first layer is discontinuous with the second portion of the first layer (Fig. 1).

Claim(s) 4, 11-14 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yen in view of Lee in view of Lee et al. (U.S. Patent Pub. No. 2019/0165083, from hereinafter “Ko”). 
Regarding Claim 4, Yen as modified by Lee above fails to specifically teach wherein an angle of a sidewall of the first layer is different than an angle of a sidewall of the second layer and/or more specifically wherein an angle of a sidewall of the third layer is different than the angle of the sidewall of the first layer and different than the angle of the sidewall of the second layer.
Ko in Fig. 1-10 teaches a similar device comprising a multilayer structure (100) comprising a first layer (130), a second layer (110) over the first layer, and a third layer (120) over the second layer, wherein an angle of a sidewall of the first layer is different than an angle of a sidewall of the second layer and/or more specifically wherein an angle of a sidewall of the third layer is different than the angle of the sidewall of the first layer and different than the angle of the sidewall of the second layer (¶’s 0055-0068 and 0116-0120 describing basic structure; ¶’s 0069-0120 describing more in depth details of possible angle of sidewalls). 
In view of the teachings of Ko, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Yen as modified by Lee to include wherein an angle of a sidewall of the first layer is different than an angle of a sidewall of the second layer and/or more specifically wherein an angle of a sidewall of the third layer is different than the angle of the sidewall of the first layer and different than the angle of the sidewall of the second layer because these angles will affect subsequent deposition of the fourth and fifth layers as claimed with specific angles being adapted not only to help with protection of the main/middle conductive layer but also to ensure uniform (as taught by Ko) or non-uniform deposition (as taught by Yen) of additional layers if desired. 
Regarding Claim 11, Yen in Fig. 1 teaches a device, comprising: a substrate (¶ 0011); a first layer structure (130) disposed on the substrate, a second layer structure (130) disposed on the substrate next to the first layer structure; a first layer (144) extending over the first layer structure, over the substrate between the first layer structure and the second layer structure, and over the second layer structure, wherein a first portion (144b) of the first layer extends over the first layer structure, a second portion (144b) of the first layer extends over the second layer structure, and the first portion of the first layer is discontinuous with the second portion of the first layer; and a second layer (146/148) over the first layer, wherein a first portion of the second layer extends over the first layer structure, a second portion of the second layer extends over the second layer structure, and the first portion of the second layer is continuous with the second portion of the second layer (¶’s 011-0025). 
Yen fails to teach that that layer structure is specifically a multi-layer structure. 
Lee in Fig. 5 teaches a similar device comprising a multilayer structure (100) disposed on a semiconductor substrate (¶’s 0064-0068). 
In view of the teachings of Lee, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Yen to include that the layer structure is specifically a multi-layer structure because multilayer conductive structures are well-known in the art and including multiple layers rather than just one can be beneficial as they can comprise different materials to improve device performance. For instance, Lee teaches including a first layer adjacent the substrate in order to help dissipate thermal stress between the main portion of conductive structure and the substrate and third layer may be included to help reduce the formation of hillocks and spiking.
Yen as modified by Lee fails to teach wherein a first portion of a sidewall of the first multi-layer structure extends at a first angle, a second portion of the sidewall of the first multi-layer structure extends at a second angle, and the first angle is different than the second angle.
Ko in Fig. 1-10 teaches a similar device comprising a multilayer structure (100) disposed on a substrate, wherein a first portion (110) extends at a first angle (θ-1), a second portion (120/121) of the sidewall of the multilayer structure extends at a second angle (θ-2), and the first angle is different than a second angle (¶’s 0055-0068 and 0116-0120). 
In view of the teachings of Ko, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Yen as modified by Lee to include wherein a first portion of a sidewall of the first multi-layer structure extends at a first angle, a second portion of the sidewall of the first multi-layer structure extends at a second angle, and the first angle is different than the second angle because these angles will affect subsequent deposition of first and second layers as claimed with specific angles being adapted not only to help with protection of the main/middle conductive layer but also to ensure uniform (as taught by Ko) or non-uniform deposition (as taught by Yen) of additional layers if desired. 
Regarding Claim 12, as in the combination above, Ko teaches wherein a first portion of a sidewall of a multi-layer structure extends at a third angle (θ-1), a second portion of the sidewall of the multilayer structure extends at a fourth angle (θ-2), and the third angle is different than the fourth angle (Fig. 1). 
Regarding Claim 13, as in the combination above, Lee teaches wherein the multi-layer structure (100) comprises three or more layers (110/120/130; Fig. 5).
Regarding Claim 14, as in the combination above, Lee fails to specifically teach wherein the multi-layer structure comprises four or more layers.
Ko teaches wherein the multilayer structure (100) can including four or more layers (130/110/121/122/123/124 for example; Fig. 1-10). 
In view of the teachings of Ko, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Yen as modified by Lee to include four or more layers in the multilayer structure because adding additional layers to structures of this type is well within the ordinary skill of one in the art and more specifically adding layers having sidewalls of different angles will impact the deposition of subsequently formed layers and the main portion of the layer structure as claimed to alter device performance and layout in a desired manner.
Regarding Claim 23, Yen as modified by Lee above fails to specifically teach wherein a sidewall of the third layer is slanted at a different angle than a sidewall of the fourth layer.
Ko in Fig. 1-10 teaches a similar device comprising a multilayer structure (100) disposed on a semiconductor substrate, wherein the multilayer structure comprises a third layer (110) between a fourth layer (130) and a fifth layer (120/121), wherein the third layer, the fourth layer and the fifth layer are vertically stacked over the semiconductor substrate, and wherein a sidewall of the third layer is slanted at a different angle (¶’s 0055-0068 and 0116-0120 describing basic structure; ¶’s 0069-0120 describing more in depth details of possible angle of sidewalls). 
In view of the teachings of Ko, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Yen as modified by Lee to include wherein a sidewall of the third layer is slanted at a different angle than a sidewall of the fourth layer because these angles will affect subsequent deposition of the fourth and fifth layers as claimed with specific angles being adapted not only to help with protection of the main/middle conductive layer but also to ensure uniform (as taught by Ko) or non-uniform deposition (as taught by Yen) of additional layers if desired. 

Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In particular, the prior art of record fails to teach these specific angles as claimed. 

Claims 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In particular, the prior art of record fails to teach wherein the first multi-layer structure has a first number of layers, the second multi-layer structure has a second number of layers, and the first number and the second number are different.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy J Joy whose telephone number is (571)270-7445. The examiner can normally be reached Mon-Fri; 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on (571)-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY J JOY/Examiner, Art Unit 2816                                                                                                                                                                                                        December 17, 2022

/ERROL V FERNANDES/Primary Examiner, Art Unit 2894